UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-2152


In Re:   DONNA MARIE BARNES-DUNCAN,

                  Debtor.

---------------------------------

AMERICAN BANK,

                  Plaintiff – Appellant,

           v.

DONNA MARIE BARNES-DUNCAN,

                  Defendant – Appellee,

           and

ESTATE OF       MORRIS   BATTLE;   FARM   SERVICE    AGENCY;   ASHOK
JASHNANI,

                  Defendants,

TIMOTHY BRANIGAN,

                  Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-01976-RWT)


Submitted:   August 3, 2010                   Decided:   November 2, 2010
Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David William Cohen, Baltimore, Maryland, for Appellant.    Scott
Craig Borison, LEGG LAW FIRM, Frederick, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            American Bank appeals from the district court’s order

affirming   the   bankruptcy     court’s     determination       that    the    lien

held   by   American    Bank   against      the   property     of   Donna      Marie

Barnes-Duncan     was   void   as   a   matter    of   state    law.      We    have

reviewed the briefs filed by the parties and the lower court

records and find no reversible error.                  Accordingly, we affirm

for the reasons stated by the district court.                  American Bank v.

Barnes-Duncan, No. 8:08-cv-01976-RWT (D. Md. Sept. 24, 2009).

We   dispense   with    oral   argument     because     the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                         AFFIRMED




                                        3